Case 1:20-cv-00131-RGA Document5-6~-Filed 01/28/20- Page 1 of 2 PagelD #: 89

AO 440.(Rev; 06/12) Summons in-a Civil Actlon

: - UNITED STATES DISTRICT COURT
forthe
DISTRICT OF DELAWARE

RICHARD L, ABBOTT,

 

 

; Ye Rahal LrAbbott Esquire; Abbott Law Finn, 724
Yorklyn Road, Sulte 240, Hockessin, DE 19707,

 

Plains
Ve
LUKE W, METTE,.KATHLEEN ML. VAVALA,
COLLINS J, SEITZ, JR, JAMES T, VAUGHN, UR,

TAMIKA Ri. MONTGOMERY-REEVES, GARY: F,
TRAYNOR, and KAREN L., VALIMURA,

Dayendani(s)

Civil. Action No. 20-131

SUMMONS IN A CIVIL ACTION

Tol @efondant!s name and- address) Karan L, Vallaura:
Delaware Supretie Court
The Renalssance: Centra
406 North King Street, Sulte 509
Wilmington, DE 19804

A lawsulthas been filed against you.

‘Withlh 21 days after service of this-stimmons on you (hot counting the day you reosived 1). — of 60.days if you.
‘qrethe United States of a Untted Statés agency, or an officer of eiployee of the United States described In’ Fed, R.’Cly,
P; 12:(a)(2) o' 3) ~-.you-must serve-on the plaintiff ab-answer to the-attached complaint or a motion under Rule 12 of
‘tho: Federal Rules of Civil Procedure; The-enswer-or motion must be served-on the plaintiff or plaintiff's attorney,
whose natne.and address are; Richard L. Abbott, Esquire

Abbott Law Firm

724 Yorklyn-Road, Sulte:240

Hookessin, DE (9707

Ffyou fall to respond, Judgment by defbult will be entered against-you ‘for the telief demanded in the complaint,
You alsomust file your answer or fiotion withthe court,

CLERK OF COURT —

  

Laud

OF, Pepuly Clerte

Dale JAN. 2.8 2020

1 OV -Stenative of Cler't

 

 

 
Case 1:20-cv-00131-RGA Document 5-6 Filed 01/28/20-Page-2-of 2 PagelD-#:-90-—~ ~~ -

 

ie

e

E

|

AQ'440-(Rey,.06/12) Sumnons:in a. Clvil Action (Bage.2)
a Civil Action No.20-131

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. .R. Civ. P. 4 (0)

This:summons for (nanie of individual and title, ifany) Karen. Valihura

 

was received by: mae o1(date) 11/28/2020

 

[ I personally served the summons on the individual at (place)
On. (date) ; or

nae

 

 

(7 [left the summons at the individual’s residence ot usual place of abode with (iaine)

, a person of suitable age and discretion-who resides there,

 

‘on. late) 3 and niailed a copy to the individual’s last’known address; or

 

 

 

af [served the: suMMONS ON (Haine of individual) Renee Showeld - Authorized to Accept /, Whois
designated by law'to accept service of process:on behalf of (rane of organization) Delaware Supreme Court’
405 N. King St. Suite 509 Wilmington, DE 19801 @2:26.pm_ on (date) 04/28/2020 ; or
| 1 Treturned the summons unexecuted because + of
it
4 Other (specify):
My fees-are $ for travél-and $ ‘for services, for-a-total of $ 0:00 :

: I declare-under penalty of perjury that this information is true.
. “ Server's signature.

William Graham: -.Process: Server
Printed nnd and title

 

230:North Market Street.
Wilmington; DE 19804

 

Séryer’s-address

Additional information regarding attempted service, ete:
Doguments Served:

1. Summons

2, Oral Orders

3, Coriplaint, Exhibits, Civil Case Sheet; and,

4, Motion for Temporary Restraining: Order.

 

i h
ve :
4 ab
